
	

113 HRES 129 IH: Expressing the sense of the House of Representatives that the Congress should not pass any legislation that would tax or confiscate personal savings accounts, including retirement accounts such as Individual Retirement Accounts (IRAs) and 401k plans, certificates of deposit (CDs), or other personal savings to provide financial relief for private businesses.
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 129
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Long submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Congress should not pass any legislation that would
		  tax or confiscate personal savings accounts, including retirement accounts such
		  as Individual Retirement Accounts (IRAs) and 401k plans, certificates of
		  deposit (CDs), or other personal savings to provide financial relief for
		  private businesses.
	
	
		Whereas the personal savings and retirement accounts of
			 the American public are the personal property of their owners;
		Whereas personal savings and retirement accounts are used
			 by millions of Americans to fund their retirement, their children’s education,
			 their purchase of a family home, and other uses according to their pursuit of
			 happiness;
		Whereas the United States Government should not abuse its
			 power by substituting political priorities for the personal economic choices of
			 millions of individual Americans;
		Whereas previous attempts to use taxpayer money to provide
			 financial relief to troubled industries has failed to produce economic recovery
			 and has undermined the American system of economic freedom; and
		Whereas the American system of economic freedom has given
			 millions of ordinary people the opportunity to pursue economic success and
			 their American dream: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Congress should—
			(1)refrain from
			 considering or adopting any legislation that would tax or confiscate any or all
			 personal savings held by the American people, including retirement accounts
			 such as Individual Retirement Accounts (IRAs) and 401k plans, certificates of
			 deposit (CDs), or other personal savings and assets; and
			(2)refrain from
			 considering or adopting any legislation to provide financial relief to a
			 private business or general sector of the American economy at taxpayer
			 expense.
			
